Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,8,15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,8,15 of U.S. Patent No. 10338981. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1,8,15 of U.S. Patent No. 10338981 contain every element of claims 1,8,15 of the instant application and thus anticipate the claims of the instant application. Therefore the claims of the instant application are not patentably distinct from the earlier patent claims and as such are unpatentable over obviousness-type double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramalingam et al. (USPN 20150358392A).

As per claims 1,8,15, Ramalingam et al. discloses a management agent system of a component server, the management agent system comprising: memory to store a configuration for the component server and instructions (paragraph 0058 – virtual desktop servers); and a processor to execute the instructions to at least: process a subset of prerequisites selected from a plurality of prerequisites based on a role assigned to the component server to determine whether the configuration of the component server satisfies the subset of prerequisites (paragraphs 0089,0090 – pre-requisites are the initial configuration and system settings and the minimum setting required for the virtual desktop infrastructure that is to be deployed on the servers); and address an error when the configuration does not satisfy at least one of the subset of prerequisites by executing an error correction script associated with the at least one of the subset of prerequisites to correct the error (paragraph 0091 – the alert being sent and the user/system operator taking action9).

As per claims 2,11, Ramalingam et al. discloses further including a communication interface to receive the subset of prerequisites from a virtual appliance (paragraphs 0051 - interface, 0088).



As per claims 4,9, Ramalingam et al. discloses wherein the error correction script includes a PowerShell script (paragraph 0026 - PowerShell).

As per claim 5, Ramalingam et al. discloses wherein each of the subset of prerequisites is associated with two scripts: a prerequisite check script and the error correction script (paragraphs 0026,0029 – disclose the scanning the hardware, software service, roles of virtual desktop infrastructure and existing network configuration using the pre-requisite module; 0091 – detects failures and alerts users/system operation to take action).

As per claim 6, Ramalingam et al. discloses wherein the role includes at least one of a Web service role, a manager service role, a database role, a distributed execution manager role, or a proxy agent role (paragraph 0017 – remote desktop service role).

As per claim 7, Ramalingam et al. discloses wherein the processor includes: a prerequisite checker to evaluate the configuration to determine whether a rule 

As per claims 10,17, Ramalingam et al. discloses wherein processing the subset of prerequisites includes executing a prerequisite check script associated with the respective prerequisite (paragraphs 0026 - disclose the scanning the hardware, software service, roles of virtual desktop infrastructure and existing network configuration using the pre-requisite module; 0091 - detects failures and alerts users/system operation to take action).

As per claims 12,18, Ramalingam et al. discloses further including: exchanging commands between the management agent and the virtual appliance when the error is corrected (paragraph 0026 - disclose the scanning the hardware, software service, roles of virtual desktop infrastructure and existing network configuration using the pre-requisite module; 0091 - detects failures and sends missing configurations and failure status to users/system operation to take action); and rebooting the component server 

As per claims 13,19, Ramalingam et al. discloses further including: building a list of roles and associated rules (paragraphs 0092 – configuration module configuring the roles and rules and paragraph 0095 – defining deployment rules); reviewing the list of roles (paragraphs 0092 – configuring roles,0095 – defining deployment rules); and executing the associated rules for each role in the list of roles to determine compliance with the subset of prerequisites for the list of roles (paragraph 0095 – defining deployment rules).

As per claims 14,20, Ramalingam et al. discloses further including triggering a restart of the component server to validate the component server for the role when the subset of prerequisites is satisfied (paragraphs 0091 - detects failures and alerts users/system operation to take action such as restarting after fixing issues in response to errors in validating roles by the pre-requisite module). 

As per claim 16, Ramalingam et al. discloses wherein the instructions, when executed, cause the at least one processor to execute a PowerShell script as the error correction script (a session module managing pre-requisite module through PowerShell interface;33 paragraphs 0026,0029 – a PowerShell interface disclose the scanning the hardware, software service, roles of virtual desktop infrastructure and existing network .

Response to Arguments
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive. Applicant argues on page 7, “Ramalingam fails to teach or suggest such a system…That is, when a failure occurs, Ramalingam sends a message to a human operator or user to insert additional processing, memory, etc., into the system….claim 1 includes a processor to address an error…by executing an error correction script…As such, Ramalingam fails to teach the elements set forth in claim 1.”
The Examiner respectfully disagrees. The ‘error correction script’ in Ramalingam is the ability of the pre-requisite module in response to the detecting any failures, missing configurations and failure status are sent to the system operation and users to alert them of these missing configurations and failure status so that they may take actions to overcome the shortcomings as disclosed in paragraph 0091. There is nothing disclosed within the claim concerning how the corrections are supposed to be made. Therefore, Ramalingam teaching of this limitation is proper.
Concerning the arguments of claim 8 and 15 not having the ‘executing an error correction script’ limitation, please see the above arguments.
Amended claims 14 and 20 have been rejected. Please see the above rejection.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Yolanda L Wilson/           Primary Examiner, Art Unit 2113